DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Allowable Subject Matter
Claim 1, 4-5, 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4-5, 7-14, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Mori (JP-2005/194,120, hereinafter Mori) as instantly claimed is that while the prior art Mori teaches a glass ceramic powder composition that includes SiO2, wherein the composition comprises two glass ceramic composition that are mixed together, with the particle size of the glass powder and the inorganic oxide being disclosed. However, Mori does not show the average particle diameter of the parent glass powder is in a range of 1 to 200 um, and the spherical nanopowder has an average particle diameter of 100 nm or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                               

	                                                    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopkins et al. (US-2016/0,200,045, hereinafter Hopkins) teaches a granular material, or granular composite, is an accumulation of constituent particles that is utilized in 3D printing (Abstract), the material comprising a mixture of two or more different powder types ([0010]). Such as a mixture of metal, glass, and polymer particles or a mixture of carbide, metal, and polymer particles, ([0012]). The smaller nanometer-scale particles, having a much higher ratio of surface area to volume, are more subject to forces, including but not limited to electrostatic, Casimir and Vander Waals force that cause them to “stick” to each other and larger particles, ([0155]). However the size of particles utilized in glass frit combinations fall outside the claimed range. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741